DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment filed on 8/17/2021 is acknowledged. Claims 1-7 and 9-10 are amended. Claims 11-14 and 21 are canceled. Currently claims 1-7 and 9-10 are pending in the application.
Previous objection is withdrawn.
Previous 112 rejections are withdrawn in view of the above amendment.
Previous prior art rejection is withdrawn in view of the above amendment.
Claims 1-7 and 9-10 are rejected on a new ground of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As amended, claim 1 recites the limitation "the one or more solar cells" in line 9.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over modified Peng et al. (US 2010/0252106) in view of Daniel et al. (US 2011/0023282).
  Regarding claim 1, Peng et al. discloses a photovoltaic laminate stack comprising:
a transparent layer (304 in fig. 3 and example 1, 404 in fig. 4 and example 2, 704 in fig. 7 and example 5, 804 in fig. 8 and example 6);
an encapsulant layer (306 in fig. 3 and example 1, 406 in fig. 4 and example 2, 710 in fig. 7 and example 5, 810 in fig. 8 and example 6) arranged below the transparent layer (304, 404, 704, 804 in figs. 3, 4, 7, 8 respectively);
an antireflective coating (see optical sheet 10 in figs. 3, 4, 7 and 8, also figs. 1-2 as the optical sheet is function to trap light by allowing transmittance from the front side and no reflection back to the light source on the front side) disposed on a surface of the transparent layer (304, 404, 704 or 804); and
a plurality of solar cells (see 308 in fig. 3 and example 1, 408 in fig. 4 and example 2, 708 in fig. 7 and example 5, 808 in fig. 8 and  [0037] as Peng et al. describes solar cells with intervals) embedded within the encapsulant layer (306, 406, 710 and 810 respectively), wherein a portion of the encapsulant layer separates the plurality of solar cells from the anti-reflective coating; 
wherein the antireflective coating (or optical sheet 10) includes a textured surface comprising micro structures (or textures of the optical sheet 10 in fig. 9(E), [0057]). 
Peng et al. does not describes the micro structures to be a micro louver structure comprising a periodic sequence of refraction bands formed by staining within the antireflective coating that obscures visibility of the one or more solar cells.
Daniel et al. discloses an optical sheet having louver structure comprising periodic sequence of louver elements (112) formed within a support (see 802 in fig. 8, 1002 in fig. 10, 1102 in fig. 11B-11C, 1304a-b in fig. 13) to improve the aesthetic appearance of the photovoltaic 
Therefore, it would have been obvious to one skilled in the art at the time of the invention was made to modify the photovoltaic laminate stack of Peng et al. by using the optical sheet having louver structure comprising periodic sequence of refraction bands (or louver elements 112) formed by staining within the antireflective coating that obscure visibility of the one or more solar cells as taught by Daniel et al., because Daniel et al. teaches such louver structure would improve the aesthetic appearance of the photovoltaic cell array to observer and also camouflage the photovoltaic cell array in order to make a photovoltaic assembly blend in the environment ([0025]). In such modification the louver structure is a micro louver structure, because Peng et al. teaches the optical sheet having structural unit in microns (see [0057] of Peng et al.).



Regarding claim 4, modified Peng et al. discloses a photovoltaic laminate stack as in claim 1 above, wherein Peng et al. teaches the repetition cycle of the patterns ranging from ten microns to several hundred microns (see [0057]). 
Modified Peng et al. does not explicitly disclose a distance between adjacent refraction bands (112) is less than 100 microns.
However, it would have been obvious to one skilled in the art at the time of the invention was made to modify the photovoltaic laminate stack of Peng et al. by having a distance between adjacent refraction bands (112) to be ranging from ten microns to several hundred microns, because Peng et al. teaches the repetition cycle of the pattern ranging from ten microns to several hundred microns. In addition, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of from ten microns to less than 100 microns of the range from ten microns to several hundred microns disclosed by Peng et al., because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.

Regarding claim 5, modified Peng et al. discloses a photovoltaic laminate stack as in claim 1 above, wherein Peng et al. discloses a back-sheet (310 in fig. 3, 410 in fig. 4, 712 in fig. 7, 812 in fig. 8) in direct contact with the encapsulant layer (306, 406, 710 and 810 in figs. 3,4, 7 and 8, respectively).


Regarding claim 9, modified Peng et al. discloses a photovoltaic laminate stack as in claim 1 above, wherein Daniel et al. shows the refraction bands (or louver element 112, see fig. 4A) reflecting light, while the antireflective coating (or the support material) is for reducing reflection losses (see claim 1 above, or [0052], [0055] and [0062] of Daniel et al.). Therefore the refraction bands (112) must have a different index of refraction than the antireflective coating (or the support).

Regarding claim 10, modified Peng et al. discloses a photovoltaic laminate stack as in claim 1 above, wherein Peng et al. discloses a dimension, a repetition cycle or a height (of the pattern of the optical sheet in fig. 9E) ranging from tens microns to several hundred microns (see [0057]).
Modified Peng et al. does not explicitly disclose the refraction bands have a depth of 50 microns and a width of 100 microns. 
However, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of 50 microns of the range from ten microns to several hundred microns for the depth of the refraction band (or the height of the pattern) and 100 microns of the range from ten microns to several hundred microns for a width (or a In re Malagari, 182 USPQ 549.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over modified modified Peng et al. (US 2010/0252106) as applied to claim 1 above, and further in view of Pfenninger et al. (US 2009/0095341).
Regarding claim 3, modified Peng et al. discloses a photovoltaic laminate stack as in claim 1 above, wherein Peng et al. shows a solar cell is surrounded by the encapsulant layer (see figs. 3, 4 and 7-8) and discloses there are a plurality of solar cells with intervals (see [0037]).
Peng et al. does not explicitly show a plurality of solar cells with a first solar cell of the plurality of solar cells being separated from a second solar cell of the plurality of solar cells by a portion of the encapsulant layer.
Pfenninger et al. shows a plurality of solar cell (104, fig. 1) each surrounded by encapsulant (106, fig. 1) such that a first solar cell is separated from a second solar cell by a portion of the encapsulant (see fig. 1).
It would have been obvious to one skilled in the art at the time the invention was made to have arranged a first solar cell separated from a second solar cell of the plurality of solar cells of Peng et al. by a portion of the encapsulant as taught by Pfenninger et al., because such arrangement would have each solar cell being surrounded by the encapsulant as explicitly suggested by Peng et al.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over modified modified Peng et al. (US 2010/0252106) as applied to claim 1 above, and further in view of Counil et al. (US 2010/0116332).
Regarding claim 6, modified Peng et al. discloses a photovoltaic laminate stack as in claim 1 above, wherein both Peng et al. and Daniel et al. discloses the antireflective layer having textured surface (see figs. 1A-B of Peng et al., or figs. 8, 1-13 of Daniel et al.).
Modified Peng et al. does not explicitly disclose the antirefecltive coating comprises a sol-gel.
Counil et al. discloses the antireflective layer with a textured surface comprising a sol-gel (see [0026-0029] and [0044]).
It would have been obvious to one skilled in the art at the time the invention was made to modify the photovoltaic laminate stack of modified Peng et al. by using the antireflective coating/layer comprising a sol-gel Counil et al., because Counil et al. teaches such layer would provide a textured surface and Peng et al. and Daniel et al. explicitly suggests the antireflective layer having textured surface.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 9-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues Peng et al. does not anticipate the claimed invention. However, Applicant’s argument is moot in view of the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/            Primary Examiner, Art Unit 1726